 

 

EXHIBIT 10.1

 

TRANS-LUX CORPORATION

2012 LONG-TERM INCENTIVE PLAN

 

 

ARTICLE 1


GENERAL PLAN INFORMATION

 

1.1  Background.   The Plan permits the grant to Employees and Directors of
equity-based incentive compensation opportunities, including Restricted Stock,
Restricted Stock Units, Options, ISOs, NQSOs and Other Awards.

 

1.2  Objectives.   The objectives of the Plan are to optimize the profitability
and growth of the Company through long-term incentives that are consistent with
the Company's goals and that link the interests of Participants to those of the
Company's stockholders; to provide Participants with incentives for excellence
in individual performance; to provide flexibility to the Company in its ability
to motivate, attract, and retain the services of Participants who make
significant contributions to the Company's success; and to allow Participants to
share in the success of the Company.

 

1.3  Duration of the Plan.  The Plan shall be effective on the date on which it
is approved by stockholders. The Plan shall remain in effect until terminated
pursuant to Article 15, subject to the right of the Committee to amend or
terminate the Plan at any time or until there are no more Shares available for
issuance under the Plan.

 

 

ARTICLE 2

DEFINITIONS

 

As used herein, the masculine includes the feminine and the singular includes
the plural, and vice versa, and the following terms shall have the meanings set
forth below, unless otherwise clearly required by the context.

 

2.1  “Award” means a grant under the Plan of Options, Restricted Stock,
Restricted Stock Units and Other Awards.

 

2.2  “Award Agreement” means an agreement entered into by the Company and a
Participant, or another instrument prepared by the Company in lieu of such an
agreement, setting forth the terms and conditions applicable to an Award
pursuant to the Plan.  An Award Agreement may be in hard copy, electronic form
or such other form as the Company may permit.

 

2.3  “Board” means the Board of Directors of the Company.

 

2.4  “Change of Control” unless otherwise defined by the Committee shall be
deemed to have occurred if and when, after the Effective Date: the Company's
stockholders approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 60% of the total voting
power represented by the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or the
Company's stockholders approve a plan of complete liquidation of the Company or
an agreement of sale or disposition of all or substantially all of the Company's
assets.

 

2.5  “Code” means the Internal Revenue Code of 1986, as amended.

 

2.6  “Committee” means the Compensation Committee of the Board or any other
committee appointed by the Board to administer the Plan and Awards to
Participants who are Employees or Directors.

 

1

 

 

--------------------------------------------------------------------------------

 
 

 

 

2.7  “Company” means Trans-Lux Corporation, a Delaware corporation, and any
successor thereto.

 

2.8  “Director” means a member of the Board.

 

2.9  “Effective Date” means the date the Plan becomes effective in accordance
with Section 1.3.

 

2.10 “Employee” means any employee of the Company or a Subsidiary.

 

2.11 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.12 “Fair Market Value” means, as of any date, the value of the respective
class of Shares determined as follows:

 

a) if the respective Shares are listed on any established stock exchange or a
national market system, including without limitation, NYSE American Exchange,
its fair market value will be the closing sales price of such respective Shares
(or the closing bid, if no sales were reported) as quoted on such system or
exchange (or the exchange or system with the greatest volume of trading in the
respective Shares) on the date of determination (or, if no closing sales price
or closing bid was reported on that date, as applicable, on the last trading
date such closing sales price or closing bid was reported), as reported in The
Wall Street Journal or such other source as the Committee or Board deems
reliable; or 

 

b) if the respective Shares are regularly quoted on an automated quotation
system (including the OTC Bulletin Board) or by a recognized securities dealer
(including the pink sheets), but selling prices are not reported, the fair
market value of such respective Shares will be the mean between the high bid and
high asked prices for such Shares on the date of determination (or, if no such
prices were reported on that date, on the last date such prices were reported),
as reported in The Wall Street Journal or such other source as the Committee or
the Board deems reliable; or

 

c) in the absence of an established market for such respective Shares of the
type described in (a) and (b), above, the fair market value thereof will be
determined by the Committee or the Board in good faith.

 

2.13 “ISO” means an Option that is designated by the Committee as an "incentive
stock option" within the meaning of Section 422 of the Code.

 

2.14 “NQSO” means an Option that is not designated by the Committee as an ISO
and is therefore a “nonqualified stock option.”

 

2.15 “Option” means an incentive stock option or a nonqualified stock option
granted pursuant to the Plan.

 

2.16 “Other Award” means an Award granted to a Participant pursuant to Article
8.

 

2.17 “Participant” means an Employee or Director who has been selected to
receive an Award or who holds an outstanding Award.

 

2.18 “Performance-Based Exception” means the performance-based exception from
the tax deductibility limitation imposed by Code Section 162(m), as set forth in
Code Section 162(m)(4)(C).

 

2.19 “Plan” means the Trans-Lux Corporation 2012 Long-Term Incentive Plan, as it
is set forth herein and as it may be amended and restated from time to time.

 

2.20 “Restricted Stock” means an Award granted pursuant to Section 7.1.

 

2.21 “Restricted Stock Unit” means an Award granted pursuant to Section 7.5.

 

2.22 “Restricted Period” means the period during which the transfer of Shares of
Restricted Stock is limited in some way (based on the passage of time, the
achievement of performance goals or the occurrence of other events determined by
the Committee in its discretion) and the Shares are subject to a substantial
risk of forfeiture, as provided in Article 7.



 

2

 

 

--------------------------------------------------------------------------------

 
 

 



2.23 “Share” means a share of the Company's Common Stock, $0.001 par value per
share, as the case may be.

 

2.24 “Share Pool” means the number of Shares available under Section 4.1, as
adjusted pursuant to Section 4.3.

 

2.25 “Subsidiary” means a corporation, partnership, joint venture or other
entity in which the Company has a direct or indirect ownership interest of at
least fifty percent (50%) provided that the Shares subject to any Award
constitute "service recipient stock" for purposes of Section 409A of the Code or
otherwise do not subject the Award to Section 409A of the Code. 

 

2.26 “Ten Percent Stockholder” means a Participant who owns stock of the Company
possessing more than ten percent of the total combined voting of all classes of
stock of the Company or its parent or subsidiary corporation (within the meaning
of Section 422(b) of the Code).

 

 

ARTICLE 3

ADMINISTRATION

 

3.1  General.   Except as otherwise determined by the Board in its discretion,
the Plan shall be administered by the Committee provided that the Board may, in
its sole discretion, make Awards under the Plan.

 

3.2  Authority of the Committee.  Except as limited by law or by the Certificate
of Incorporation or By-Laws of the Company, and subject to the provisions
hereof, the Committee shall have full power in its discretion to select
Employees or Directors who shall participate in the Plan; determine the sizes
and types of Awards; determine the terms and conditions of Awards in a manner
consistent with the Plan; construe and interpret the Plan and any Award
Agreement or other agreement or instrument entered into or issued under the
Plan; establish, amend or waive rules and regulations for the Plan’s
administration; amend the terms and conditions of any outstanding Award;
determine whether and on what terms and conditions outstanding Awards will be
adjusted for dividend equivalents (i.e., a credit, made at the discretion of the
Committee, to the account of a Participant in an amount equal to the cash
dividends, if any, paid on one Share for each Share represented or covered by an
outstanding Award held by the Participant); and establish a program pursuant to
which designated Participants may receive an Award under the Plan in lieu of
compensation otherwise payable in cash. Further, the Committee shall make all
other determinations that may be necessary or advisable for the administration
of the Plan.

 

3.3  Delegation of Authority.  Subject to the requirements of applicable law,
the Committee may delegate to any person or group or subcommittee of persons
(who may, but need not be members of the Committee) such Plan-related functions
within the scope of its responsibility, power and authority as it deems
appropriate. Without limiting the foregoing, the Committee may delegate
administrative duties to such person or persons as it deems appropriate.  The
Committee may not delegate its authority with respect to (a) non-ministerial
actions with respect to individuals who are subject to the reporting
requirements of Section 16(a) of the Exchange Act; (b) non-ministerial actions
with respect to Awards that are intended to qualify for the Performance-Based
Exception and (c) certifying the satisfaction of performance goals and other
material terms attributable to Awards intended to qualify for the
Performance-Based Exception.

 

3.4  Decisions Binding.  All determinations and decisions made by the Committee,
and all related orders and resolutions of such committee shall be final,
conclusive and binding on all persons.

 

3.5  Performance-Based Awards.  For purposes of the Plan, it shall be presumed,
unless the Committee indicates to the contrary, that all Awards to Employees are
intended to qualify for the Performance-Based Exception. If the Committee does
not intend an Award to an Employee to qualify for the Performance-Based
Exception, the Committee shall reflect its intent in its records in such manner
as the Committee determines to be appropriate.

 

3

 

 

--------------------------------------------------------------------------------

 
 

 

 

ARTICLE 4

SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS

 

4.1  Number of Shares Issuable under the Plan.  Shares that may be issued
pursuant to Awards may be either authorized and unissued Shares, or authorized
and issued Shares held in the Company's treasury, or any combination of the
foregoing. Subject to adjustment as provided in Section 4.3, there shall be
reserved for issuance under Awards an aggregate of 5,000,000 shares of Common
Stock.  For the purposes hereof, the following Shares covered by
previously-granted Awards will be deemed not to have been issued under the Plan
and will remain in the Share Pool: (a) Shares covered by the unexercised portion
of an Option that terminates, expires, is canceled or is settled in cash, (b)
Shares forfeited or repurchased under the Plan, (c) Shares covered by Awards
that are forfeited, canceled, terminated or settled in cash, and (d) Shares
withheld in order to pay the exercise or purchase price under an Award or to
satisfy the tax withholding obligations associated with the exercise, vesting or
settlement of an Award. 

 

4.2  Individual Award Limitations.  The maximum aggregate number of Shares that
may be granted to any one Participant in any one year under the Plan with
respect to Options shall be 2,000,000.  The maximum aggregate number of Shares
that may be granted to any one Participant in any one year with respect to
Restricted Stock or Restricted Stock Units shall be 2,000,000. There are no cash
awards under the Plan.

 

4.3  Adjustments in Authorized Shares.  In the event of any change in corporate
capitalization, such as a stock split, or a corporate transaction, such as any
merger, consolidation, separation, including a spin-off, or other distribution
of stock or property of the Company, any reorganization (whether or not such
reorganization comes within the definition of such term in Code Section 368) or
any partial or complete liquidation of the Company, such adjustment shall be
made in the number and class of Shares available for grant under Section 4.1, in
the number and class of and/or price of Shares subject to outstanding Awards,
and in the per-Participant Award limits set forth in Section 4.2 hereof, as may
be determined to be appropriate and equitable by the Committee, in its
discretion, to prevent dilution or enlargement of the benefits available under
the Plan and of the rights of Participants; provided that the number of Shares
subject to any Award shall always be a whole number.  In a stock-for-stock
acquisition of the Company, the Committee may, in its discretion, substitute
securities of another issuer for any Shares subject to outstanding Awards.

 

 

ARTICLE 5

ELIGIBILITY AND PARTICIPATION

 

5.1  Eligibility.   All Employees or Directors are eligible to participate in
the Plan.  Only Employees or Directors of the Company or a Subsidiary may be
granted ISOs.

 

5.2  Actual Participation.  Subject to the provisions of the Plan, the Committee
may, from time to time, select from all Employees or Directors those to whom
Awards shall be granted and shall determine the nature and size of each Award.

 

 

ARTICLE 6

STOCK OPTIONS

 

6.1  Grant of Options.  Subject to the terms of the Plan, Options may be granted
to Participants in such number, and upon such terms, and at any time and from
time to time as shall be determined by the Committee.

 

6.2  Option Exercise Price.   The Option exercise price under each Option shall
not be less than one hundred percent (100%) of the Fair Market Value of the
respective Share on the date the Option is granted.  Notwithstanding the
foregoing, in the case of an ISO granted to a Ten Percent Stockholder, the
Option exercise price under each ISO shall not be less than one hundred ten
percent (110%) of the Fair Market Value of the respective Share on the date the
Option is granted. The Board and the Committee may not reprice Options granted
under the Plan, either by amending an existing award agreement or by
substituting a new Award at a lower price.

 



4

 

 

--------------------------------------------------------------------------------

 
 

 



6.3  Term of Options.  Each Option granted to a Participant shall expire at such
time as the Committee shall determine at the time of grant provided that no
Option shall be exercisable after the tenth (10th) anniversary of its date of
grant.  Notwithstanding the foregoing, in the case of an ISO granted to a Ten
Percent Stockholder, the Option shall not be exercisable after the fifth (5th)
anniversary of its date of grant.

 

6.4  Exercise of Options.  Options granted under the Plan shall be exercisable
at such times and be subject to such restrictions and conditions as the
Committee shall in each instance approve, which need not be the same for each
grant or for each Participant.  Options shall be exercised by the delivery of a
written notice of exercise to the Company, setting forth the number of Shares
with respect to which the Option is to be exercised, accompanied by full payment
for the Shares.

 

6.5  Payment.   The purchase price for the Shares as to which an Option is
exercised shall be paid to the Company in full at the time of exercise as
follows:

 

a) in cash or its equivalent;

 

b) at the discretion of the Committee, in Shares having a Fair Market Value
equal to the aggregate Option exercise price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee (which
Shares may be previously owned or may be Shares that would otherwise have been
issuable upon exercise of the Option if the exercise price had been paid in
cash);

 

c) at the discretion of the Committee, partly in cash or its equivalent and
partly in Shares;

 

d) through the delivery of irrevocable instructions to a broker to deliver
promptly to the Company an amount equal to the aggregate Option exercise price
for the Shares being purchased or

 

e) through such other means as shall be prescribed in the Award Agreement or by
the Committee or the Board.

 

Subject to any governing rules or regulations, as soon as practicable after
receipt of a written notification of exercise and full payment of the Option
exercise price, the Company may deliver to the Participant, in the Participant’s
name (or, at the direction of the Participant, jointly in the names of the
Participant and the Participant’s spouse), one or more Share certificates for
the Shares purchased under the Option(s).

 

6.6  Limitations on ISOs.  Notwithstanding anything in the Plan to the contrary,
to the extent required from time to time by the Code and/or applicable
regulations, the following additional provisions shall apply to the grant of
Options that are intended to qualify as ISOs:

 

Fair Market Value Limitation.  The aggregate Fair Market Value (determined as of
the date the ISO is granted) of the Shares with respect to which ISOs are
exercisable for the first time by any Participant during any calendar year
(under all plans of the Company (or any parent or subsidiary corporation within
the meaning of Code Section 424) shall not exceed one hundred thousand dollars
($100,000) or such other amount as may subsequently be specified by the Code
and/or applicable regulations; provided that, to the extent that such limitation
is exceeded, any Options on Shares with a Fair Market Value in excess of such
amount shall be deemed to be NQSOs.

 

Code Section 422.  ISOs shall contain such other provisions as the Committee
shall deem advisable, but shall in all events be consistent with and contain or
be deemed to contain all provisions required in order to qualify as incentive
stock options under Section 422 of the Code.  Only Employees may receive ISOs. 
Moreover, no ISOs may be granted more than ten (10) years from the earlier of
the date on which the Plan was adopted by the Board or the date the Plan
received stockholder approval.

 

5

 

 

--------------------------------------------------------------------------------

 
 

 

ARTICLE 7

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

7.1  Grant of Restricted Stock.  Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock to Participants in such amounts as the Committee shall
determine.

 

7.2  Restrictions.  The Committee shall impose such conditions and/or
restrictions on any Shares of Restricted Stock as the Committee may determine
including, without limitation, a requirement that Participants pay a stipulated
purchase price for each Share of Restricted Stock, transfer restrictions,
restrictions based upon the achievement of specific performance goals,
time-based restrictions and/or restrictions under applicable federal or state
securities laws.

 

The Company may retain the certificates representing Shares of Restricted Stock
in the Company's possession until such time as all conditions and/or
restrictions applicable to such Shares have been satisfied.

 

Except as otherwise provided in this Article and subject to satisfaction of
applicable tax withholding requirements, Shares of Restricted Stock that have
not yet been forfeited or canceled shall become freely transferable (subject to
any restrictions under applicable securities laws) by the Participant if and
when the Shares become vested and the applicable restrictions lapse.

 

7.3  Voting Rights.  At the discretion of the Committee, Participants holding
Shares of Restricted Stock may be granted full voting rights with respect to
those Shares.

 

7.4  Dividends and other Distributions.  At the discretion of the Committee, the
holder of Shares of Restricted Stock may be credited with any cash dividends
paid with respect to such Shares. The Committee may apply any restrictions to
the dividends that the Committee deems appropriate.  Without limiting the
generality of the preceding sentence, if the grant or vesting of Restricted
Stock is designed to comply with the requirements of the Performance-Based
Exception, the Committee may apply any restrictions it deems appropriate to the
payment of dividends declared with respect to such Restricted Stock, so that the
dividends and/or the Restricted Stock shall be eligible for the
Performance-Based Exception.

 

7.5  Restricted Stock Units.  The Committee may grant Restricted Stock Units to
any Participant, subject to the terms and conditions of this Article being
applied to such Awards as if those Awards were for Restricted Stock and subject
to such other terms and conditions as the Committee may determine (including,
but not limited to, requiring or permitting deferral of the payment of such
Awards after the time that Participants become vested in them, notwithstanding
any provision to the contrary in Section 7.2 above).  Each Restricted Stock Unit
shall have the value of one respective Share.  Unless the Committee in its
discretion determines otherwise, the holder of Restricted Stock Units shall not
have any rights of a Stockholder (including, without limitation, dividend rights
and voting rights) with respect to the Shares covered by the Restricted Stock
Units.  Restricted Stock Units may be paid at such time as the Committee may
determine in its discretion and payments may be made in cash, Shares, or a
combination thereof, as determined by the Committee in its discretion. 
Restricted Stock Units that become vested must be settled by the 15th day of the
third month following the calendar year in which such vesting occurs. 
Alternatively, the Award may provide for deferred settlement, provided that the
deferral election(s) and designated settlement date(s) or event(s), as well as
the Award Agreement itself, satisfy the election, distribution timing and
documentation requirements of Section 409A of the Code.

 

 

ARTICLE 8

OTHER AWARDS

 

Subject to the terms of the Plan, the Committee may grant any types of Awards
other than those that are specifically set forth in Articles 6 through 7 hereof,
including, but not limited to, the payment of Shares in lieu of cash under any
Company incentive bonus plan or program.  Subject to the terms of the Plan, the
Committee, in its sole discretion, shall determine the terms and conditions of
such Other Awards.

 

6

 

 

--------------------------------------------------------------------------------

 
 

 

 

 

ARTICLE 9

AWARD AGREEMENTS

 

9.1  In General.  Each Award shall be evidenced by an Award Agreement that shall
include such provisions as the Committee shall determine and that shall specify
–

 

in the case of an Option, the number of respective Shares to which the Option
pertains, the Option exercise price or grant price, the term of the Option, the
schedule on which the Option becomes exercisable and whether it is intended to
be an ISO or an NQSO;

 

in the case of Restricted Stock or Restricted Stock Units, the number of
respective Shares of Restricted Stock or Restricted Stock Units granted, the
applicable restrictions and the Restriction Period(s).

 

9.2  Severance from Service.  Each Award Agreement shall set forth the extent to
which the Participant shall have rights under the Award following the
Participant’s severance from service with the Company and its Subsidiaries
(within the meaning of Section 409A of the Code).  The Award Agreement may make
distinctions based on the reason for the Participant’s severance from service
(subject to Section 409A of the Code).

 

9.3  Restrictions on Transferability.  Subject to the provisions of the Plan,
each Award Agreement shall set forth such restrictions on the transferability of
the Award and on the transferability of Shares acquired pursuant to the Award as
the Committee may deem advisable, including, without limitation, restrictions
under applicable securities laws, under the requirements of any stock exchange
or market upon which such Shares are then listed and/or then traded, and under
any blue sky or state securities laws applicable to such Shares. In the case of
an ISO (and in the case of any other Award, except as otherwise provided in the
Award Agreement), a Participant’s Award may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution, and shall be exercisable during the
Participant’s lifetime only by the Participant.

 

9.4  Uniformity Not Required.  The provisions of the Award Agreements need not
be uniform among all Awards, among all Awards of the same type, among all Awards
granted to the same Participant or among all Awards granted at the same time.

 

 

ARTICLE 10

PERFORMANCE MEASURES

 

10.1  Performance Criteria.  Unless and until the Company's stockholders approve
a change in the general performance measures set forth in this Article 10, the
attainment of which may determine the degree of payout and/or vesting with
respect to Awards that are designed to qualify for the Performance-Based
Exception, the performance measure(s) to be used for purposes of such grants may
be measured or applied to an individual, a business unit or division, the
Company and any one or more of its subsidiaries, or such other operating units
as the Committee may designate, may be expressed in absolute or relative terms,
and shall be chosen from among, and may include any combination of, the
following:

 

-income measures (including, but not limited to, gross profit, operating income,
earnings before or after taxes, profits before or after taxes, net income or
earnings per share);

-return measures (including, but not limited to, return on assets, investment,
equity or sales or pre-tax margin);

-cash flow thresholds;

-gross revenues;

-sales results;

-market share results;

-economic value added; or

-share price (including, but not limited to, growth measures and total
stockholder return).

 

7

 

 

--------------------------------------------------------------------------------

 
 

 

 

10.2  Adjustments.   The Committee shall have the discretion to adjust the
determinations of the degree of attainment of the pre-established performance
goals; provided that Awards that are designed to qualify for the
Performance-Based Exception may not be adjusted upward (although the Committee
shall retain the discretion to adjust such Awards downward).

 

10.3  Certification.   In the case of any Award that is granted subject to the
condition that a specified performance measure be achieved, no payment under
such Award shall be made prior to the time that the Committee certifies in
writing that the performance measure has been achieved.  For this purpose,
approved minutes of the Committee meeting at which the certification is made
shall be treated as a written certification. No such certification is required,
however, in the case of an Award that is based solely on an increase in the
value of a Share from the date such Award was made.

 

 

ARTICLE 11

BENEFICIARY DESIGNATION

 

Each Participant may, from time to time, name any beneficiary or beneficiaries
to whom any benefit under the Plan is to be paid in case of the Participant’s
death before the Participant receives any or all of such benefit.  Each such
designation shall revoke all prior designations by the same Participant with
respect to such benefit, shall be in a form prescribed by the Company, and shall
be effective only when filed by the Participant in writing with the Company
during the Participant’s lifetime.  In the absence of any such designation, any
benefits remaining unpaid under the Plan at the Participant’s death shall be
paid to the Participant’s estate unless otherwise provided in the Award
Agreement.

 

 

ARTICLE 12

DEFERRALS

 

The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of Shares that would otherwise be due pursuant
to the terms of an Award, provided, however, that any such deferral arrangement
shall be structured in a manner that is intended to satisfy the election and
distribution timing and documentation requirements of Section 409A of the Code.

 

 

ARTICLE 13

NO RIGHT TO EMPLOYMENT OR PARTICIPATION

 

13.1  Employment.   The Plan shall not interfere with or limit in any way the
right of the Company or of any Subsidiary to terminate any Employee's employment
at any time, and the Plan shall not confer upon any Employee the right to
continue in the employ of the Company or of any Subsidiary.

 

13.2  Participation.   No Employee shall have the right to be selected to
receive an Award or, having been so selected, to be selected to receive a future
Award.

 

 

ARTICLE 14

CHANGE OF CONTROL

 

In the event of a Change of Control, the Board may in its sole discretion direct
that (a) all option holders shall be permitted to exercise their outstanding
Options in whole or in part (whether or not otherwise exercisable) immediately
prior to such Change of Control or (b) if, as part of a Change of Control
transaction, the stockholders of the Company receive capital stock of another
corporation ("Exchange Stock") in exchange for their Shares (whether or not such
Exchange Stock is the sole consideration), the Board may direct that all options
for Shares that are outstanding at the time of the Change of Control transaction
shall be converted into options (as the case may be) for shares of Exchange
Stock, such that the vesting and other terms and conditions of the converted
options shall be substantially the same as the vesting and corresponding other
terms and conditions of the original options.  The Board, acting in its
discretion, may accelerate vesting of other non-vested awards, and cause cash
settlements and/or other adjustments to be made to any outstanding awards
(including, without limitation, options) as it deems appropriate in the context
of a Change of Control transaction, taking into account with respect to other
awards the manner in which outstanding options are being treated.  To the extent
determined by the Committee, any outstanding options that are not exercised
before a Change of Control described in Section 2.5(c) or (d) shall thereupon
terminate.

 

8

 

 

--------------------------------------------------------------------------------

 
 

 

 

 

ARTICLE 15

AMENDMENT AND TERMINATION

 

15.1  Amendment and Termination.  Subject to the terms of the Plan, the
Committee may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part; provided that, unless the Committee
specifically provides otherwise, any revision or amendment that would cause the
Plan to fail to comply with any requirement of applicable law, regulation or
rule if such amendment were not approved by the Stockholders of the Company
shall not be effective unless and until stockholder approval is obtained.

 

15.2  Term of the Plan.  Unless sooner terminated, the Plan shall terminate on
the tenth anniversary of the date of its adoption by the Company's stockholders.

 

15.3  Outstanding Awards.  Notwithstanding any other provision of the Plan to
the contrary, no termination, amendment or modification of the Plan shall cause,
without the consent of the Participant, any previously granted Awards to be
forfeited or altered in a way that adversely affects the Participant.  After the
termination of the Plan, any previously granted Award shall remain in effect and
shall continue to be governed by the terms of the Plan, the Award and any
applicable Award Agreement.

 

 

ARTICLE 16

TAX WITHHOLDING

 

16.1  Tax Withholding.  The Company and its Subsidiaries shall have the power
and the right to deduct or withhold, or to require a Participant to remit to the
Company or to a Subsidiary, an amount that the Company or a Subsidiary
reasonably determines to be required to comply with federal, state, local or
foreign tax withholding requirements.

 

16.2  Share Withholding.  With respect to withholding required upon the exercise
of Options, upon the lapse of restrictions on Restricted Stock or upon any other
taxable event arising as a result of Awards granted hereunder, Participants may
elect, subject to the approval of the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares having a
Fair Market Value on the date the tax is to be determined equal to the minimum
statutory withholding tax that could be imposed on the transaction. All such
elections shall be irrevocable, made in writing, signed by the Participant and
shall be subject to any restrictions or limitations that the Committee, in its
discretion, deems appropriate.

 

 


ARTICLE 17

SUCCESSORS

 

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

9

 

 

--------------------------------------------------------------------------------

 
 

 

 

ARTICLE 18

LEGAL CONSTRUCTION

 

18.1  Severability.   If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

18.2  Requirements of Law.  The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

18.3  Governing Law.  The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Connecticut (without
regard to the legislative or judicial conflict of laws rules of any state),
except to the extent superseded by federal law.

 

 

10

 

 

--------------------------------------------------------------------------------

 